Citation Nr: 0734723	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-20 104	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUES

Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1962 and from January 1963 to May 1968.


FINDINGS OF FACT

The veteran died on June [redacted], 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal was most recently before the Board of Veterans' 
Appeals (Board) in September 2006, when the Board granted a 
70 percent disability rating for post-traumatic stress 
disorder and remanded the issue of entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities for additional evidentiary 
development.  The veteran's attorney then appealed the denial 
of a disability rating greater than 70 percent for post-
traumatic stress disorder to the United States Court of 
Appeals for Veterans Claims (Court).  

While the post-traumatic stress disorder appeal was being 
addressed at the Court, the total disability rating issue was 
the subject of further evidentiary development at the RO.  
However, before resolution of either issue had been achieved, 
the veteran died on June [redacted], 2007.

In July 2007, the Board learned of the veteran's death.  As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore this 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of the issues dismissed in this 
appeal or as to any derivative claim brought by a survivor of 
the veteran.  38 C.F.R. § 20.1106. 


ORDER

The veteran's appeal is dismissed.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


